Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
Claims 18-20 are new.
Claims 1, 10 and 11 are independent claims.

Response to Arguments
Regarding the Remarks page 9, the applicant argues that the combined art is non-analogous.  The examiner respectfully disagrees.
MPEP 904.01(c) the determination of analogous art depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant.
MPEP 2141.01(a) a reference is analogous art if: “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”.
In this case the problem faced by the inventor is the removal of noise from a capacitive sensor.  The reduction of touch sensor interference noise as taught by Buuck clearly addresses this issue and thus is analogous art.
Regarding the Remarks page 11 the applicant argues that Buuck teaches away from the claims as recited.  The examiner respectfully disagrees.

The applicant further argues that Buuck is not in the same field of endeavor, but this is moot since the MPEP does not require this (above), but allows that addressing the same problem, e.g. noise in the signal, is sufficient for the combination.
The remainder of the arguments are moot since the rely on the improper determination that Parsons and Buuck are not a proper combination of art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons, US 2003/010237 (hereinafter Parsons), and further in view of Buuck et al., US 9,329,721 (hereinafter Buuck).
Claim 1 (Original):
Parsons teaches a fluid dispensing device (FIG. 1-6), comprising:
a housing defining a fluid outlet (the faucet housing 14 with the outlet 44 [0027], FIG. 1 & 2);
a valve controlling a flow of fluid to the fluid outlet (the cartridge 48 including the valve member 76 [0031] FIG. 1 & 2);
a sensor configured to detect an object outside of and proximate to the housing (the touch sensor 42 [0028] FIG. 1 & 2);
a solenoid configured to move the valve between an open position and a closed position (the solenoid valve 110 [0015], [0038] FIG 4); and,
a controller (332 FIG. 6) configured to
receive the output signal of the sensor (the sensor pad 218 connected to the circuit board 206 [0042]-[0043] where the circuit board contains the microprocessor 332 connected to the touch sensor 42, 218 FIG. 6);
Parsons is silent concerning:
perform a process for addressing noise in the output signal including
determining a characteristic of noise in the output signal;
comparing the characteristic of noise to one or more threshold values; and,
adjusting at least one of a sampling rate of the output signal or an amount of filtering of the output signal responsive to the characteristic of noise in the output signal, wherein at least one of the sampling rate or the amount of filtering is increased if the characteristic of noise exceeds the one or more threshold values, but otherwise at least one of the sampling rate or the amount of filtering is decreased;
Buuck teaches reduction of touch-sensor interference that uses multiple methods for improving the signal from a touch sensitive device.  These include using an adaptive threshold where the amount of input is varied (col. 9 lines 19-26) or when the input is suspect, performing additional filtering (col 12 lines 19-21).  Buuck teaches determining the amount of noise and taking action when the noise is above a threshold (col 12 last sentence).  This noise level is used to determine the regions of high noise (noisy interval) and of low noise (quiet interval) (Col 12 lines 15-24).  Buuck further teaches varying sampling rate based on the interference/noise (col 10 lines 34-39), and additionally using filtering based on the interference/noise (col 3 lines 5-11 and 47-51).  Thus when the noise is above a threshold higher sampling rate and filtering may be used, and when the noise is below a threshold, the additional filtering is not employed, and the sampling rate is lower (Col 12 lines 15-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the methods of Buuck to improve the detection of the touch signal in the operation of the faucet with the expected benefit that the control would be significantly less affected by noise.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons and Buuck to obtain the invention:
perform a process for addressing noise in the output signal including
determining a characteristic of noise in the output signal; comparing the characteristic of noise to one or more threshold values (Buuck FIG 6 determining the regions of Noisy Intervals and Quiet Intervals where the input is tagged with respect to the level of noise, col 3 lines 5-9; Buuck col 12 lines 65-67)); and,
adjusting at least one of a sampling rate of the output signal (Buuck col 10 lines 34-39)  or an amount of filtering of the output signal (Buuck col 3 lines 5-11 and 47-51) responsive to the characteristic of noise in the output signal (Col 12 lines 15-24), wherein at least one of the sampling rate or the amount of filtering is increased if the characteristic of noise exceeds the one or more threshold values, but otherwise at least one of the sampling rate or the amount of filtering is decreased (Buuck col 10 lines 34-39, col 3 lines 5-11 and 47-51); and,
transmit a control signal to the solenoid responsive to the output signal (Parsons, controlling the faucet using a touch signal [0013] where the 
Claim 3 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1 wherein the controller is configured, in adjusting the at least one of the sampling rate of the output signal or the amount of filtering of the output signal, to compare a level of noise in the output signal to a predetermined threshold noise level and to increase the sampling rate of the output signal if the level of noise in the output signal meets a predetermined condition relative to the predetermined threshold noise level (Buuck teaches varying sampling rate based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence).
Claim 4 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1 wherein the controller is configured, in adjusting the at least one of the sampling rate of the output signal or the amount of filtering of the output signal, to compare a level of noise in the output signal to a predetermined threshold noise level and to apply a filter to the output signal if the level of noise in the output signal meets a predetermined condition relative to the predetermined threshold noise level (Buuck teaches varying sampling rate and or additional filtering based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence).
Claim 5 (Original):
fluid dispensing device of claim 1 wherein the controller is configured, in adjusting the at least one of the sampling rate of the output signal or the amount of filtering of the output signal, to compare a level of noise in the output signal to a predetermined threshold noise level and to decrease the sampling rate of the output signal if the level of noise in the output signal meets a predetermined condition relative to the predetermined threshold noise level (Buuck teaches varying sampling rate and or additional filtering based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence.  Thus when the noise is below a threshold, the additional filtering is not employed, and the sampling rate is lower.).
Claim 6 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1, wherein the controller is further configured to adjust a sensitivity to the sensor responsive to the characteristic of noise in the output signal (Parsons teaches the touch sensor sensitivity can be varied to minimize erroneous signals dynamically to account for changing environmental conditions [0016] & [0048] and Buuck teaches that the changing environmental conditions can be determined by monitoring the noise determined by checking against a noise threshold col 12 last sentence.)
Claim 7 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1 wherein the sensor comprises a capacitance sensor and the housing forms part of a capacitive circuit (Parsons  teaches the housing 14 and the sensor 42, 218, FIG 2, 5 & 6, where the sensor 42 is a capacitance sensor, [0028], [0043] and [0048]).
Claim 10 (Original):
Parsons teaches a fluid dispensing device (FIG. 1-6), comprising:
a housing defining a fluid outlet (the faucet housing 14 with the outlet 44 [0027], FIG. 1 & 2);
a valve controlling a flow of fluid to the fluid outlet (the cartridge 48 including the valve member 76 [0031] FIG. 1 & 2);
a sensor configured to detect an object outside of and proximate to the housing (the touch sensor 42 [0028] FIG. 1 & 2);
a solenoid configured to move the valve between an open position and a closed position (the solenoid valve 110 [0015], [0038] FIG 4);
a sensor subcontroller  (332 FIG. 6) configured to
receive the output signal of the sensor (the sensor pad 218 connected to the circuit board 206 [0042]-[0043] where the circuit board contains the microprocessor 332 connected to the touch sensor 42, 218 FIG. 6);
Parsons is silent concerning “determine a characteristic of noise in the output signal; and, adjust at least one of a sampling rate of the output signal or an amount of filtering of the output signal responsive to the characteristic of noise in the output signal”.
Buuck teaches reduction of touch-sensor interference that uses multiple methods for improving the signal from a touch sensitive device.  These include using an adaptive threshold where the amount of input is varied (col. 9 lines 19-26) or when the input is suspect, performing additional filtering (col 12 lines 19-21).  Buuck teaches determining the amount of noise and taking action when the noise is above a threshold (col 12 last 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the methods of Buuck to improve the detection of the touch signal in the operation of the faucet with the expected benefit that the control would be significantly less affected by noise.
This method for improving the touch sensor control was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Buuck.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons and Buuck to obtain the invention:
determining a characteristic of noise in the output signal (Buuck FIG 6 determining the regions of Noisy Intervals and Quiet Intervals where the input is tagged with respect to the level of noise, col 3 lines 5-9);
comparing the characteristic of noise to one or more threshold values (Buuck col 12 lines 65-67); and
adjusting at least one of a sampling rate of the output signal (col 10 lines 34-39)  or an amount of filtering of the output signal (Buuck col 3 lines 5-11 and 47-51) responsive to the characteristic of noise in the output signal (Col 12 lines 15-24), wherein at least one of the sampling rate or the amount of filtering is increased if the characteristic of noise exceeds the one or more threshold values, but otherwise at least one of the sampling rate or the amount of filtering is decreased (Buuck col 10 lines 34-39, col 3 lines 5-11 and 47-51)
a solenoid subcontroller configured to transmit a control signal to the solenoid responsive to the output signal (controlling the faucet using a touch signal [0013] where the microcontroller 332 sends signals to the solenoid to operate the valve [0044] lines second sentence, FIG. 6).
Claim 11 (Original):
Parsons teaches a method for controlling a fluid dispensing device (FIG. 1-6), comprising the steps of:
receiving an output signal of a sensor configured to detect an object outside of and proximate to a housing of the fluid dispensing device (the sensor pad 218 connected to the circuit board 206 [0042]-[0043] where the circuit board contains the microprocessor 332 connected to the touch sensor 42, 218 FIG. 6);
Parsons is silent concerning ”determining a characteristic of noise in the output signal; comparing the characteristic of noise to one or more threshold values; adjusting at least one of a sampling rate of the output signal and an amount of filtering of the output signal responsive to the characteristic of noise in the output signal, wherein at least one of the sampling rate or the amount of filtering is increased if the characteristic of noise exceeds the one or more threshold values, but otherwise at least one of the sampling rate or the amount of filtering is decreased”.
Buuck teaches reduction of touch-sensor interference that uses multiple methods for improving the signal from a touch sensitive device.  These include using an adaptive threshold where the amount of input is varied (col. 9 lines 19-26) or when the input is suspect, performing additional filtering (col 12 lines 19-21).  Buuck teaches determining the amount of noise and taking action when the noise is above a threshold (col 12 last sentence).  This noise level is used to determine the regions of high noise (noisy interval) and of low noise (quiet interval) (Col 12 lines 15-24).  Buuck further teaches varying sampling rate based on the interference/noise (col 10 lines 34-39), and additionally using filtering based on the interference/noise (col 3 lines 5-11 and 47-51).  Thus when the noise is above a threshold higher sampling rate and filtering may be used, and when the noise is below a threshold, the additional filtering is not employed, and the sampling rate is lower (Col 12 lines 15-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the methods of Buuck to improve the detection of the touch signal in the operation of the faucet with the expected benefit that the control would be significantly less affected by noise.
This method for improving the touch sensor control was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Buuck.

determining a characteristic of noise in the output signal (Buuck FIG 6 determining the regions of Noisy Intervals and Quiet Intervals where the input is tagged with respect to the level of noise, col 3 lines 5-9);
comparing the characteristic of noise to one or more threshold values (Buuck col 12 lines 65-67) 
adjusting at least one of a sampling rate of the output signal (col 10 lines 34-39)  or an amount of filtering of the output signal (Buuck col 3 lines 5-11 and 47-51) responsive to the characteristic of noise in the output signal (Col 12 lines 15-24), wherein at least one of the sampling rate or the amount of filtering is increased if the characteristic of noise exceeds the one or more threshold values, but otherwise at least one of the sampling rate or the amount of filtering is decreased (Buuck col 10 lines 34-39, col 3 lines 5-11 and 47-51) ; and
transmitting, responsive to the output signal, a control signal to a solenoid configured to move a valve between an open position and a closed position to control the flow of fluid to a fluid outlet defined in the housing (controlling the faucet using a touch signal [0013] where the microcontroller 332 sends signals to the solenoid to operate the valve [0044] lines second sentence, FIG. 6).
Claim 13 (Original):
Parsons and Buuck in claim 11 make obvious the method of claim 16 wherein the adjusting step includes the substeps of:
comparing a level of noise in the output signal to a predetermined threshold noise level; and increasing the sampling rate of the output signal if the level of noise in the output signal meets a predetermined condition relative to the predetermined threshold noise level (Buuck teaches varying sampling rate based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence).
Claim 14 (Original):
Parsons and Buuck in claim 11 make obvious the method of claim 16 wherein the adjusting step includes the substeps of:
comparing a level of noise in the output signal to a predetermined threshold noise level; and applying a filter to the output signal if the level of noise in the output signal meets a predetermined condition relative to the predetermined threshold noise level (Buuck teaches varying sampling rate and or additional filtering based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence).
Claim 15 (Original):
Parsons and Buuck in claim 11 make obvious the method of claim 16 wherein the adjusting step includes the substeps of:
comparing a level of noise in the output signal to a predetermined threshold noise level; and decreasing the sampling rate of the output signal if the level of noise in the output signal meets a predetermined condition relative to the predetermined threshold noise level (Buuck teaches varying sampling rate and or additional filtering based on the interference/noise, col 10 lines 34-39 and the 

Claims 2, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons, and further in view of Buuck and Smith, “The Scientist and Engineer's Guide to Digital Signal Processing: Chapter 2, Statistics, Probability and Noise”, 1997.
Claim 2 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1
Buuck further teaches determining the amount of noise and when the noise exceeds a threshold (col 12 last sentence).
Parsons and Buuck are silent “wherein the controller is further configured, in determining the characteristic of noise in the output signal, to calculate a root mean square value of the output signal”.
Smith teaches that when considering the mean of a signal, noise is expressed as a standard deviation (page 17 first paragraph).  Further the standard deviation is the root mean square of the difference between the mean and the measured data (Equation 2-2, page 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the standard deviation of Smith in the noise measurement of Pearson and Buuck with the expected benefit of having a 
This method for using a standard deviation was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Smith.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons, Buuck and Smith to obtain the invention:
wherein the controller is further configured, in determining the characteristic of noise in the output signal, to calculate a root mean square value of the output signal (Smith teaches using a standard deviation to measure the noise of Buuck and that when determining the standard deviation a root mean square is being calculated).
Claim 8 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1.
Buuck further teaches determining the amount of noise and when the noise exceeds a threshold (col 12 last sentence).
Parsons and Buuck are silent “calculate a root mean square value of the output signal when the valve has been in the closed position for more than a predetermined period of time”.
Smith teaches that when considering the mean of a signal, noise is expressed as a standard deviation (page 17 first paragraph).  Further the standard deviation is the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the standard deviation of Smith in the noise measurement of Pearson and Buuck with the expected benefit of having a quantitative rather than only a qualitative measure of the noise to compare to a threshold. 
This method for using a standard deviation was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Smith.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons, Buuck and Smith to obtain the invention:
calculate a root mean square value of the output signal when the valve has been in the closed position for more than a predetermined period of time;
compare the root mean square value of the output signal to a threshold value; and, repeat the process for addressing noise in the output signal when the root mean square value of the output signal meets a predetermined condition relative to the threshold value and an amount of filtering being applied to the output signal meets a predetermined condition (Buuck teaches varying sampling rate and or additional filtering based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence, since the additional filtering is based on the current analyzed signal, .
Claim 12 (Original):
Parsons and Buuck in claim 11 make obvious the method of claim 16.
Buuck further teaches determining the amount of noise and when the noise exceeds a threshold (col 12 last sentence).
Parsons and Buuck are silent “wherein the determining step includes the substep of calculating a root mean square value of the output signal.”
Smith teaches that when considering the mean of a signal, noise is expressed as a standard deviation (page 17 first paragraph).  Further the standard deviation is the root mean square of the difference between the mean and the measured data (Equation 2-2, page 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the standard deviation of Smith in the noise measurement of Pearson and Buuck with the expected benefit of having a quantitative rather than only a qualitative measure of the noise to compare to a threshold. 
This method for using a standard deviation was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Smith.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons, Buuck and Smith to obtain the invention:
wherein the determining step includes the substep of calculating a root mean square value of the output signal (Smith teaches using a standard deviation to measure the noise of Buuck and that when determining the standard deviation a root mean square is being calculated).
Claim 16 (Original):
Parsons and Buuck in claim 11 make obvious the method of claim 16.
Buuck further teaches determining the amount of noise and when the noise exceeds a threshold (col 12 last sentence).
Parsons and Buuck are silent “calculating a root mean square value of the output signal when a valve of the fluid dispensing device has been in a closed position for more than a predetermined period of time;
Smith teaches that when considering the mean of a signal, noise is expressed as a standard deviation (page 17 first paragraph).  Further the standard deviation is the root mean square of the difference between the mean and the measured data (Equation 2-2, page 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the standard deviation of Smith in the noise measurement of Pearson and Buuck with the expected benefit of having a quantitative rather than only a qualitative measure of the noise to compare to a threshold. 
This method for using a standard deviation was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Smith.

calculating a root mean square value of the output signal when a valve of the fluid dispensing device has been in a closed position for more than a predetermined period of time;
comparing the root mean square value of the output signal to a threshold value; and, repeating the determining and adjusting steps when the root mean square value of the output signal meets a predetermined condition relative to the threshold value and an amount of filtering being applied to the output signal meets a predetermined condition (Buuck teaches varying sampling rate and or additional filtering based on the interference/noise, col 10 lines 34-39 and the noise is determined by checking against a noise threshold col 12 last sentence, since the additional filtering is based on the current analyzed signal, the process would continue until either the sample met the threshold or was deemed improper)..

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons, and further in view of Buuck and Jania “Efficient tuning of Capacitive Sensing Designs”, 2011.
Claim 9 (Original):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1.
“wherein the controller is further configured to further increase the sampling rate of the output signal and the amount of filtering of the output signal when the valve is in the open position.”
Jania teaches that when operating a touch sensor with a controller, the controller can put the sensor in a sleep state which in effect lowers the sampling rate to zero during sleep.  The device then wakes up at the proper time (section Calibrating sensors through software first two paragraphs pages 4 & 5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use vary the sampling rate of the touch sensor of Parsons and Buuck using a sleep/wake process with the expected benefit of saving power when the faucet is off.
This method for improving the sampling rate of the sensor was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Jania.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons, Buuck and Jania to obtain the invention:
wherein the controller is further configured to further increase the sampling rate of the output signal and the amount of filtering of the output signal when the valve is in the open position.
Claim 17 (Original):
Parsons and Buuck in claim 11 make obvious the method of claim 16.
“the step of further increasing the sampling rate of the output signal and the amount of filtering of the output signal when a valve of the fluid dispensing device is in an open position”.
Jania teaches that when operating a touch sensor with a controller, the controller can put the sensor in a sleep state which in effect lowers the sampling rate to zero during sleep.  The device then wakes up at the proper time (section Calibrating sensors through software first two paragraphs pages 4 & 5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use vary the sampling rate of the touch sensor of Parsons and Buuck using a sleep/wake process with the expected benefit of saving power when the faucet is off.
This method for improving the sampling rate of the sensor was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Jania.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons, Buuck and Jania to obtain the invention:
the step of further increasing the sampling rate of the output signal and the amount of filtering of the output signal when a valve of the fluid dispensing device is in an open position.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons, and further in view of Buuck, and Sawaski et al., US 2016/0024766 (hereinafter Sawaski).
Claim 18 (New):
Parsons and Buuck in claim 1 make obvious the fluid dispensing device of claim 1.
Parsons and Buuck are silent concerning: wherein the sensor comprises a proximity sensor located remotely from the housing and is configured to also detect when the object moves away from the housing.
Sawaski teaches a two sensor system (FIG. 3) with the sensors both determining the presence of a user (Fig. 5).  The ultrasonic sensor being located adjacent to the spout (Claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the two sensor system in the faucet control of Parsons and Buuck with the benefit that the ultrasonic sensor adds reliability to the system by inherently being less sensitive to electromagnetic interference.
This method for improving the faucet control using the dual sensors of Sawaski was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Sawaski.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons, Buuck  and Sawaski to obtain the invention:
wherein the sensor comprises a proximity sensor located remotely from the housing and is configured to also detect when the object moves away from the housing.
Claims 19 and 20 (New) are rejected similar to claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857